407 F.2d 1323
Lawrence JUSTICE, Appellant,v.UNITED STATES of America, Appellee.
No. 22875.
United States Court of Appeals Ninth Circuit.
February 27, 1969.
Certiorari Denied May 19, 1969.

See 89 S. Ct. 1765.
Richard B. Weinstein (appeared) of Golden & Weinstein, San Francisco, Cal., for appellant.
Michael Heuer (appeared) Asst. U. S. Atty., Wm. M. Byrne, Jr., U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and SMITH*, District Judge.
PER CURIAM:


1
This is an appeal from a conviction of attempted robbery of a national bank office in the Los Angeles area. The event was a violent one with gunfire.


2
There can be little doubt that there was adequate evidence to sustain beyond a reasonable doubt the conviction. Justice had an alibi which he related on the stand. It was possible, but even on paper sounds improbable.


3
Here it is asserted that the trial judge was irascible and it prejudiced the defendant. His impatience was equally directed at government and defense counsel. He himself repeatedly cautioned the jury that his remarks constituted no preference as to sides. And, there was reason for some of the impatience.


4
Questioning of the jury was somewhat limited, but we find it within the sound discretion of the judge.


5
We find the charge of trial counsel's inadequacy without merit.


6
As to alleged erroneous admission of evidence, we find that whatever shortage there was of direct testimony for foundations was clearly taken care of by circumstantial evidence.


7
A government witness was permitted to remain in court over defense objections. Under the facts here, the ruling was in the exercise of a sound discretion.


8
Finding no error, we affirm the judgment of conviction.



Notes:


*
 The Honorable Russell E. Smith, United States District Judge, District of Montana, sitting by designation